      Dated: 8/13/2020




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE

                                                )
IN RE:                                          )
                                                )       Chapter 11 Proceeding
LIVINGSCAPES, LLC,                              )       Case No. 320-03561
                                                )       Marian F. Harrison, Judge
         Debtor.                                )
                                                )

                     ORDER GRANTING MOTION TO SET BAR DATE
                           FOR FILING PROOF OF CLAIMS

         Upon the Debtor’s Motion to Set Bar Date for Filing Proof of Claims, it is hereby

ORDERED the bar date for all creditors others than a governmental unit to file a proof of claim in

this proceeding is November 25, 2020. This date represents at least ninety (90) days from the first

scheduled setting of the Debtor’s §341 meeting of creditors. It is further ORDERED that the bar

date for governmental units to file a proof of claim in this proceeding is February 23, 2021. This date

represents at least one hundred eighty (180) days from the date of the order for relief. It is further

ORDERED that any creditor that fails to timely file a claim shall not be treated as a creditor with

respect to such claim for the purposes of voting and distribution.

            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                    AS INDICATED AT THE TOP OF THIS PAGE




Case 3:20-bk-03561        Doc 11     Filed 08/13/20 Entered 08/13/20 09:28:45              Desc Main
                                     Document     Page 1 of 3
APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ, PLLC

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300
Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com



                                CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the United
States Trustee, William Timothy Stone, Trustee, and all other parties of record to receive notice
electronically via the United States Bankruptcy Court’s CM/ECF system, this 10th day of August,
2020.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and
all creditors and parties-in-interest pursuant to the attached mailing matrix, by U.S. Mail, postage
prepaid, this 10th day of August, 2020.

                                                     /S/ STEVEN L. LEFKOVITZ
                                                     Steven L. Lefkovitz




Case 3:20-bk-03561       Doc 11    Filed 08/13/20 Entered 08/13/20 09:28:45             Desc Main
                                   Document     Page 2 of 3
Label Matrix for local noticing                      LEFKOVITZ AND LEFKOVITZ, PLLC +                       LIVINGSCAPES, LLC
0650-3                                               618 CHURCH ST STE 410                                 PO BOX 91047
Case 3:20-bk-03561                                   NASHVILLE, TN 37219-2452                              Nashville, TN 37209-9047
MIDDLE DISTRICT OF TENNESSEE
Nashville
Fri Aug 7 14:31:15 CDT 2020
701 Broadway Room 170                                AMERICAN EXPRESS                                      Cassie Burton
Nashville, TN 37203-3979                             ATTN: BANKRUPTCY DEPT                                 c/o Sherwood Litigation
                                                     PO BOX 981535                                         201 4th Ave N S 1130
                                                     El PASO TX 79998-1535                                 Nashville TN 37219


IRS                                                  JOHN DEERE FINANCIAL                                  Milessa Thomas
CNTRLZD INSOLVENCY OPRTN                             ATTN: BANKRUPTCY DEPT                                 c/o Christopher Boiano Esq.
PO BOX 7346                                          PO BOX 6600                                           115 Shivel Dr.
PHILADELPHIA PA 19101-7346                           JOHNSTON IA 50131-6600                                Hendersonville TN 37075-3536


PNC BANK                                             SBA- SMALL BUSINESS ADMIN                             (p)STEARNS BANK NATIONAL ASSOCIATION
PO BOX 856177                                        C/O US ATTY OFFICE                                    ATTN LEGAL DEPARTMENT
LOUISVILLE KY 40285-6177                             110 9TH AVE SO #A-961                                 4191 2ND STREET SOUTH
                                                     NASHVILLE TN 37203-3870                               ST CLOUD MN 56301-3761


(p)TENNESSEE DEPARTMENT OF REVENUE                   TORO EXMARK                                           US TRUSTEE +
ATTN COLLECTION SERVICES DIVISION BANKRUPTCY UNIT    PO BOX 790449                                         OFFICE OF THE UNITED STATES TRUSTEE
P O BOX 190665                                       Saint Louis MO 63179-0449                             701 BROADWAY STE 318
NASHVILLE TN 37219-0665                                                                                    NASHVILLE, TN 37203-3966




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


STEARNS BANK                                         TENNESSEE DEPARTMENT OF REVENUE                       End of Label Matrix
PO BOX 750                                           500 DEADERICK STREET                                  Mailable recipients      14
Albany MN 56307                                      ANDREW JACKSON STATE OFFICE BUILDING                  Bypassed recipients       0
                                                     Nashville TN 37242                                    Total                    14




                                                                                                    This Order has been electronically
                                                                                                    signed. The Judge's signature and
                                                                                                    Court's seal appear at the top of the
                                                                                                    first page.
                                                                                                    United States Bankruptcy Court.

                  Case 3:20-bk-03561          Doc 11      Filed 08/13/20 Entered 08/13/20 09:28:45                         Desc Main
                                                          Document     Page 3 of 3
